                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


WHITESELL CORPORATION,                *
                                      *


           Plaintiff,                 *
                                      *


     V.                               *         CV 103-050
                                      ★


ELECTROLUX HOME PRODUCTS, INC.,       *
HUSQVARNA, A.B., and HUSQVARNA        *
OUTDOOR PRODUCTS, INC.,               *
                                      ★


           Defendants.




                                ORDER




     Presently before the Court in the captioned matter are cross-

motions   for   summary   judgment   on   the   parties'    separate   claims

concerning Annual Rebates. (Doc. Nos. 1035, 1109.)           In particular.

Plaintiff Whitesell Corporation ("Whitesell") asserted in Count V
                          %



of its Second Amended Complaint that Defendants improperly took

partial Annual Rebates under their Settlement Memorandum without

satisfying a condition precedent.^          (Doc. No. 578, t1 159-65.)

Conversely, in Count I of their Counterclaims, Defendants seek

payment of Annual Rebates earned but not taken.            (Husq. Ans., Doc.

No. 584; EHP Ans., Doc. No. 585.)         The cross-motions for summary




^ Defendant Electrolux Home Products, Inc. ("EHP") contends that
Count V fails to state a claim against it.          Because of the ruling
announced herein, the Court need not address this contention.
judgment call upon the Court to resolve the entitlement to Annual

Rebates as a matter of law.




                          I.   FACTUAL BACKGROUND


     On December 14, 2000, the parties to this lawsuit executed a

purported     Supply    Agreement    entitled      "Strategic        Partnership

Agreement" ("SPA").2      (See SPA, Ex. 1 to Second Am. Compl., Doc.

No. 578-1.)    Pursuant to the SPA, Defendants agreed to buy all of

their   current   and   future    requirements     for   certain     goods    from

Whitesell during the term of the Agreement, and Whitesell agreed

to supply all of Defendants' requirements for such goods.

     Section 6.0 of the SPA provided for "Cost Reduction Programs,"

whereby the parties agreed to "work together to reduce costs,

improve processes, and generate savings."            It further provides:

     After full transition by plant location, during the
     initial term  to  Whitesell, annual cost reduction
     programs  will   have  a   minimum  annual  cost/price
     improvement guarantee of 2% of Whitesell's annual sale
     to Electrolux of cold headed threaded fasteners it had
     the    in-house    manufacturing      capability    to   provide   to
     Electrolux    on   Good(s)    which    did   receive     the   initial
     pricing discounts.     Although the guarantee is 2%
     Whitesell will work toward cost reductions goals of 5%
     per year. . . .    In the event cost improvement ideas
     submitted for implementation during a calendar Agreement
     year do not accumulate to at least 2%, then the unit
     prices of cold headed threaded fasteners shall be


2 EHP and Whitesell were the original parties to the SPA and to
the Settlement Memorandum of May 23, 2003. On June 12, 2006, EHP
transferred its outdoor products division to Husqvarna A.B., which
in turn transferred the business to Husqvarna Outdoor Products,
Inc. ("Husqvarna").
     proportionately adjusted by Whitesell in Exhibit B to
     provide for such shortfall deficiency.     Such price
     reduction will be implemented at the beginning of the
     next calendar year.

(SPA, § 6.0 (emphasis added).)

     Whitesell began supplying EHP with goods shortly after the

SPA was executed; however, a dispute arose between the parties

regarding whether the SPA obligated EHP to purchase certain parts

for lawn tractors manufactured by EHP at its Orangeburg, South

Carolina, Plant.   This dispute led to EHP's filing of this lawsuit

in March 2003.


     After mediation, the parties executed a Settlement Memorandum

on May 23, 2003.       (See Settlement Memorandum, Ex. 2 to Second Am.

Compl.,   Doc.   No.    578-2.)      The    Introductory    Section    of     the

Settlement   Memorandum    states    that   "EHP   and   Whitesell   desire   to


resolve any and all disputes which they have                with each other

arising out of the [SPA]."           The Settlement Memorandum further

provides that the SPA, "except as modified herein, shall continue

in full force and effect."        (Id. H 14.) Relevant here, the parties

agreed as follows in Paragraph 7:

     Whitesell agrees, at the end of each calendar year
     beginning with calendar year 2003, to pay to EHP a two
     percent (2%) rebate of the total receipts for all parts
     purchased which Whitesell receives from EHP during that
     calendar year. Such rebate satisfies all of Whitesell's
     obligations of the unit piece price under Section 6.0 of
     the Agreement however Whitesell will continue to provide
     its best efforts to provide EHP with annual Total Cost
     Reductions.
(Id. 17.)

      It is undispute(i that both Husqvarna and EHP took partial

annual rebates in the amount of $3,931,187.34 and $969,901.60,

respectively.3     (Defs.' Resp. to Whitesell's Counterstatement of

Undisputed Material Facts,          75-76.)    In Count V of its Second

Amended Complaint, Whitesell seeks reimbursement of these monies

plus interest.      Whitesell alleges that Defendants did not comply

with the provisions of the Settlement Memorandum by failing and

refusing to fully and timely transition and purchase all parts

required   by the    parties'   agreements;    Whitesell points       to the

Brunner and wireform parts that were never fully transitioned to

Whitesell.     Whitesell draws the Court's attention to the condition


precedent in Section 6.0 of the SPA, which reads "[a]fter full

transition by plant location."          Because of the failure to fully

transition, Whitesell contends Defendants are not entitled to the

Annual Rebate.


      For their part. Defendants contend that their entitlement to

the   Annual   Rebate   provided   in   Paragraph   7   of   the   Settlement

Memorandum is not dependent on the "full transition" of parts.

Rather,    Defendants   claim   that    Paragraph   7   of   the   Settlement

Memorandum supersedes Section 6.0 of the SPA.

      In April 2011, Defendants filed a motion for summary judgment



3 Husqvarna took annual rebates in years 2003 to 2008.              EHP took
annual rebates in years 2003 to 2005.
asking this Court to declare that Whitesell is obligated to pay-

Defendants   a   2%     Annual   Rebate    on   their    total   calendar   year

purchases from Whitesell, beginning in 2003. There, Defendants

similarly argued that the unambiguous language of Paragraph 7 of

the Settlement Memorandum compelled this result.             By Order of March

29, 2013, this Court terminated Defendants' motion to allow for

discovery, noting that the motion "brought into focus the intent

behind Paragraph 7 of the Settlement Memorandum and the fact-

intensive claims of failure of consideration and estoppel."              (Order

of Mar. 29, 2013, Doc. No. 496, at 4.)           In particular, the parties

have consistently and vehemently pointed the blame finger at each

other when it comes to the transition failure.                   (See generally

Order of June 8, 2011, Doc. No. 429.)            To be sure, the failure to

transition the Brunner and Matrix parts is a fact-intensive matter,

and the "attribution of fault is not a matter for a judge of the

law but one for a jury."          (Id. at 3.)     That said, if Defendants

are   correct    that    Paragraph     7   of   the     Settlement   Memorandum

supersedes Section 6.0 of the SPA and its requirement of "full

transition by plant location," these factual matters concerning

transition fall to the wayside.




                                 II.   LEGAL STANDARD


      The Court should grant summary judgment only if "there is no

genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law."           Fed. R. Civ. P. 56(a).           The

purpose of the summary judgment rule is to dispose of unsupported

claims or defenses which, as a matter of law, raise no genuine

issues   of   material   fact   suitable   for   trial.   Celotex   Corp.   v.

Catrett, 477 U.S. 317, 322-23 (1986).

     In considering a motion for summary judgment, all facts and

reasonable inferences are to be construed in favor of the nonmoving

party.   Hogan v. Allstate Ins. Co., 361 F.3d 621, 625 (11*^^ Cir.

2004).   Moreover,

     [t]he mere existence of some factual dispute will not defeat
summary judgment unless the factual dispute is material to an issue
affecting the outcome of the case.         The relevant rules of
substantive law dictate the materiality of a disputed fact.       A
genuine issue of material fact does not exist unless there is
sufficient evidence favoring the nonmoving party for a reasonable
jury to return a verdict in its favor.

Chapman v. AI Transp., 229 F.3d 1012, 1023 (ll^h cir. 2000) (en

banc) (quoted source omitted) (emphasis added).           The party opposing

the summary judgment motion, however, "may not rest upon the mere

allegations or denials in its pleadings.            Rather, its responses

. . . must set forth specific facts showing that there is a genuine

issue to be tried."      Walker v. Darby, 911 F.2d 1573, 1576-77 (ll'^'^

Cir. 1990).

     Because "the construction of a contract is a question of law

for the court," O.C.G.A. § 13-2-1, the resolution of this Annual

Rebate matter is well-suited for summary judgment.          See Sim's Crane

Serv. Inc. v. Reliance Ins. Co., 514 F. Supp. 1033, 1036 (S.D. Ga.
1981) {"[C]onstruction and interpretation of a written contract is

matter of law for the court, and therefore, is properly subject to

disposition by summary judgment." (cited sources omitted)).                         If,

however, an ambiguity remains after application of all applicable

rules of construction, then a jury question may be presented.                       Id.




                              III.      LEGAL ANALYSIS


                                   A. Liability

     The cross-motions for summary judgment involve a straight

forward matter of contract interpretation.                The issue presented is

whether    Paragraph      7   of   the    Settlement      Memorandum     supersedes

Section 6.0 of the SPA, thereby obviating the condition precedent

of full transition for entitlement to an Annual Rebate.


     The parties do not contend, nor does the Court find, that

either    provision      is   ambiguous.       Indeed,     "a    contract      is   not

ambiguous, even though difficult to construe, unless and until an

application of the pertinent rules of interpretation leaves it

uncertain      as   to   which     of   two   or   more   permissible         meanings

represents the true intention of the parties."                    Runyan v. Econ.

Lab., Inc., 248 S.E.2d 44, 46 (Ga. Ct. App. 1978).                       Here, the

parties   do    not offer      differing      meanings    of    the   terms    in   the

relevant provisions.          In fact, both parties agree that Section 6.0

unambiguously provided that full transition of parts was a pre

condition to any obligation of Whitesell to provide an Annual
Rebate.     Concomitantly, both parties agree that Paragraph 7 of the

Settlement Memorandum does not expressly contain a similar pre

condition.     Rather, Whitesell wishes to apply the pre-condition of

Section 6.0 of the SPA to Paragraph 7 of the Settlement Memorandum

without a clear indication from the contractual language that it

should be.


       In interpreting Paragraph 7 of the Settlement Memorandum, the

Court is mindful that the agreement was intended as a global

resolution of all disputes existing between the parties at that

time with a few exceptions not relevant here.                        (See Settlement

Memorandum, at 1 & H 13.)             Accordingly, the Settlement Memorandum

embodied     bargained-for         terms    and   conditions     binding      upon    the

parties.      That is not to say that the SPA became invalid or

unenforceable; rather, the SPA remained in "full force and effect"

except as modified by the Settlement Memorandum.                     (Id. H 14.) One

of    the   terms   of    the   SPA   so    modified     was   the   "Cost    Reduction

Programs" provision. Section 6.0.                 Section 6.0 guaranteed to EHP

that Whitesell would provide a cost reduction of 2% per annum.                        If

the    2%    guarantee       was      not    realized,      Whitesell        agreed    to

proportionately          adjust    the   piece    unit    prices     of   cold   headed

threaded fasteners listed on Exhibit B to provide for any shortfall

deficiency.     (See SPA, § 6.0)

       This obligation          to adjust     the   piece      unit pricing      became

unnecessary under the parties' modified cost reduction provision
announced in Paragraph 7 of the Settlement Memorandum.                       Pursuant

to Paragraph 1, Whitesell unequivocally agreed to pay EHP a 2%

annual rebate of the total receipts for all parts purchased during

the calendar year.            The parties then announced that this rebate

"satisfies all of Whitesell's obligations of the unit piece price

under Section 6.0 of the Agreement."                    This declaration by the

parties, that Whitesell's obligations under Section 6.0 would be

satisfied by provision of the 2% Annual Rebate, demonstrates that

Section 6.0 was superseded by a new cost reduction provision.

Moreover, the parties anticipated that full transition would not

occur     until   at    least     December   31,    2003,      and    provided       for

proportional term extensions in the event that the deadline was

not met.     It would not be reasonable to provide for an Annual

Rebate conditioned on full transition in a calendar year in which

full transition was not recjuired prior to the end of that year.

It should also be noted that Paragraph 7 contains a promise that

"Whitesell will continue to provide its best efforts to provide

EHP with annual Total Cost Reductions."                  (Settlement Memorandum,

H 7.)     It would have been unnecessary for the parties to include

this statement had Section 6.0 of the SPA not been superseded

because    Section      6.0    already   required       Whitesell     to    "work   for

continuous total cost reductions."            (SPA, § 6.0.)

     In    short,      the    Court   concludes    as    a   matter    of    law    that

Paragraph 7 of the Settlement Memorandum supersedes Section 6.0 of
the SPA in its entirety.              Thus, Paragraph 7 of the Settlement

Memorandum governs the parties' obligations regarding the Annual

Rebate.     Paragraph 7 is plain, unambiguous and capable of only one

interpretation - there is no condition precedent to payment of the

Annual Rebate to Defendants.              The full transition of parts is not

required before the Annual Rebate must be paid.                 In fact, there is

no language anywhere in the Settlement Memorandum that conditions

payment of the Annual Rebate on the full transition of parts.

       Whitesell argues that it does not make commercial sense for

it to have increased its own obligation by granting an Annual

Rebate      on   all    parts      sold   to    Defendants     while     eliminating

Defendants' obligation to fully transition parts.                      Even assuming

this   is    true,     it   does    not   change   the   unambiguous      nature   of

Paragraph 7 of the Settlement Memorandum which clearly does not

contain a condition precedent.             And, where the terms of a contract

are clear and unambiguous, a court looks to the contract alone to

ascertain the parties' intent.                  See, e.g., Boardman Petroleum,

Inc. V. Federated Mut. Ins. Co., 498 S.E.2d 492, 494 (Ga. 1998);

Watson V. Union Camp Corp., 861 F. Supp. 1086, 1089 (S.D. Ga. 1994)

{"A court may not, however, impose upon unambiguous language a

different meaning to comport with the drafter's claimed intent, or

use extrinsic evidence to create an ambiguity in an otherwise

unambiguous      contract."        (citations     omitted)).     The     unambiguous

intent of Paragraph 7 of the Settlement Memorandum was to supersede

                                           10
Section 6.0 of the SPA.      Whether this intention makes good business

sense to Whitesell is immaterial.           Besides, even if full transition

was the consideration Whitesell bargained for in agreeing to a 2%

Annual Rebate in entering into the SPA, the Settlement Memorandum

was entered into three years after the parties had begun their

supply relationship such that the initial consideration inquiry is

likewise irrelevant.


     In conclusion, a plain and unambiguous reading of Paragraph

7 of the Settlement Memorandum shows that it supersedes Section

6.0 of the SPA.      Stated another way, nothing in the Settlement

Memorandum subjugates Paragraph 7 to Section 6.0 of the SPA.

Accordingly, the implementation of Paragraph 7 is not limited by

anything in Section 6.0 or elsewhere.           For this reason. Defendants

are entitled to a 2% Annual Rebate of the total receipts for all

parts purchased from 2003 to 2014.

                                 B. Damages


     The parties do not dispute that the amount of damages owed to

Defendants by virtue of the Court's grant of summary judgment on

their     Counterclaims    is    readily     calculable     from   Whitesell's

discovery    responses.         In   particular,     Whitesell     produced    a

^^Corrected Exhibit 17" on August 15, 2016, which provides its

annual    monetary   receipts    for   parts    purchased    by each   of     the

Defendants' plants.       (See Defs.' Mot. for Summ. J., Doc. No. 1035,

Ex. E.)    Whitesell also produced "Exhibit 18" in discovery, which

                                       11
lists the rebates Defendants took and the dates such rebates were


taken by each of the Defendants' plants.'^   (See id., Ex. F.)   Upon

this undisputed evidence, Defendants calculated their damages in

terms of rebates Whitesell owes them as $619,691.06 to Husqvarna

and $2,033,712.62 to EHP.

     Additionally, the parties do not dispute that Defendants are

entitled to pre-judgment interest at a rate of 7% per annum as

provided in O.C.G.A. § 7-4-15 and § 7-4-2(a)(1)(A).       In brief.

Defendants calculated pre-judgment interest as of August 1, 2018.

At that time. Defendants sought judgment in their favor in the

amount of $817,578.28 for Husqvarna and $3,239,304.06 for EHP,

both inclusive of the pre-judgment interest.




                         IV.   CONCLUSION


     Upon the foregoing. Defendants' motion for summary judgment

(doc. no. 1035) on Count V of Plaintiff's Second Amended Complaint

and on Count I of Defendants' Counterclaims concerning Defendants'

entitlement to annual rebates is hereby GRANTED.     Concomitantly,

Plaintiff's cross-motion for summary judgment (doc. no. 1109) on

its claim asserted in Count V of its Second Amended Complaint that



^ Husqvarna's records show that Whitesell failed to include a
rebate Husqvarna took at its McRae, Georgia facility in 2004.
Husqvarna has included this rebate in its calculations of rebates
already taken; thus, the apparent disputed data will inure to the
benefit of Whitesell.   (See generally Defs.' Mot. for Summ. J. at
15-16.)

                                12
Defendants must return to Whitesell all annual rebates they have

taken is DENIED.     Accordingly, Defendants are entitled to judgment

in their favor in the liquidated amount of $619,691.06 to Husqvarna

and $2,033,712.62 to EHP plus pre-judgment interest at a rate of

7% per annum.      Before the close of business on December 10, 2019,

Defendants   are    directed    to   submit   proposed     Judgments for       the

Court's   consideration,       computing   pre-judgment        interest   as   of

December 31, 2019.      Plaintiff shall have seven (7) days from the

date of submission to object to any erroneous calculations.                    The

Court   intends    to   enter   judgment      on   Count   I   of   Defendants'

Counterclaims on December 31, 2019.

     ORDER ENTERED at Augusta, Georgia, thisc^^_ day of November,
2019.




                                                               2

                                           J. RANDMj hall, chief judge
                                           UNITSF STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGIA




                                      13
